IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-40343
                           Summary Calendar



GARY FRANKLIN LETT

                 Plaintiff - Appellant

     v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE; TEX JOHNSON,
Individually & in his official capacity as a Correctional
Officer; ARLIS JONES, Individually & in his official
capacity as a Correction Officer; JIMMY JOHNSON,
Individually & in his official capacity as Correctional
Officer Supervisor; DAN LEWIS, Individually & in his
Official Capacity a Correctional Officer or Lieutenant;
THOMAS CORDLE, Individually & in his official capacity as
Correctional Officer

                 Defendants - Appellees

                          - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:96-CV-578
                          - - - - - - - - - -
                             July 25, 2000

Before KING, Chief Judge, and JONES and DEMOSS, Circuit Judges.

PER CURIAM:*

     Gary Franklin Lett, Texas prisoner # 663855, appeals a

partial judgment dismissing his 42 U.S.C. § 1983 complaint as

frivolous and for seeking monetary damages against a party who is

immune from such relief.    See 28 U.S.C. § 1915(e)(2)(B)(i) &

(iii).    He also appeals the district court’s final judgment from

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40343
                                -2-

a jury trial that he take nothing and that his lawsuit be

dismissed.   Lett raises the following arguments on appeal:

(1) the district court erred when it failed to evaluate his 42

U.S.C. § 1985 claims; (2) the district court erred because it

failed to evaluate the entire content of his § 1983 complaint;

(3) the district court abused its discretion because it denied

his motion for appointment of counsel; (4) the district court

erred because it granted the defendants’ motion in limine to

exclude reports generated by the Internal Affairs Division

relating to other use of force incidents by the defendants;

(5) the district court abused its discretion when it did not

allow Lett to call Ricky Tarver to testify at trial; (6) defense

counsel submitted a false advisory to the court stating that

psychologist James Cooksey was not employed at the prison and

would not appear voluntarily at trial; (7) the district court

gave erroneous jury instructions; (8) the district court treated

Lett unfairly because he was not able to communicate with his

witnesses in the same capacity as defense counsel; (9) Lett

satisfied the requirements of Heck v. Humphrey, 512 U.S. 477

(1994); and (10) the district court erred by allowing defense

counsel to introduce at trial the criminal backgrounds of Lett’s

witnesses.

     Lett also filed three motions on appeal.   He sought a

general discovery order, which included a request for a copy of

the trial transcript at Government expense.   This court granted

his request for a copy of the transcript at Government expense,

but denied the discovery motion in all other respects.   Lett’s
                           No. 99-40343
                                -3-

motion for appointment of appellate counsel is DENIED.     See

Wendell v. Asher, 162 F.3d 887, 892 (5th Cir. 1998).     Likewise,

his motion for an “emergency injunction” ordering the defendants

to return his legal papers is DENIED.     See Fed. R. App. P. 8(a);

Greene v. Fair, 314 F.2d 200, 202 (5th Cir. 1963)(this court will

grant injunctive relief in the first instance only in exceptional

circumstances); Lindsay v. San Antonio, 821 F.2d 1103, 1107 (5th

Cir. 1987).

     Contrary to Lett’s first argument on appeal, in its partial

dismissal the district court addressed his allegation that the

defendants’ conspired to “coverup” the defendants’ alleged

wrongful actions.   Lett has failed to demonstrate any other basis

for a § 1985 claim.   Lett’s assertion that the district court

failed to evaluate the entire content of his § 1983 complaint is

conclusional and inadequately briefed.    See Al-Ra’id v. Ingle, 69

F.3d 28, 33 (5th Cir. 1995).

     Lett failed to demonstrate exceptional circumstances that

would have justified the appointment of trial counsel.    Thus, the

district court did not abuse its discretion when it denied Lett’s

motion for appointment of counsel.   See Wendell, 162 F.3d at 892;

Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982).     The

district court did not abuse its discretion when it excluded the

reports from the Internal Affairs Division that were unrelated to

Lett’s use of force incident.    See Gabriel v. City of Plano, 202

F.3d 741, 744 (5th Cir. 2000).   Lett wished to use the reports as

character evidence of past wrongful acts.    Character evidence may

not be used merely to prove action in conformity with past bad
                            No. 99-40343
                                 -4-

acts.   See Fed. R. Evid. 404; Moorhead v. Mitsubishi Aircraft

Int’l, Inc., 828 F.2d 278, 287 (5th Cir. 1987).    Likewise, the

district court did not abuse its discretion when it excluded

Tarver’s testimony and report as irrelevant.    See United States

v. Sanchez, 988 F.2d 1384, 393 (5th Cir. 1993).    Lett asserts

that Tarver would have testified that Tex Johnson admitted a

failure to report everything that occurred during the altercation

with Lett.    Nevertheless, Tex Johnson admitted during direct

examination that he did not report everything that occurred and

that this led to Lett’s claim being reopened by the Internal

Affairs Division.    In light of Johnson’s testimony, Lett has

failed to demonstrate substantial prejudice that resulted from

the exclusion of Tarver’s testimony and report which, according

to Lett’s argument on appeal, would have covered essentially the

same issue.    See Gabriel, 202 F.3d at 744.

     Lett next asserts that defense counsel erroneously informed

the court that James Cooksey no longer was employed at the Stiles

Unit.   He also asserts that he was unable to communicate

adequately with his witnesses.    Neither of these assertions

identify any error on the part of the district court and thus

fail to raise an appealable issue.    Lett’s assertions that the

district court gave erroneous jury instructions are undeveloped

and unsupported.    He fails to demonstrate that the district court

abused its discretion with regard to the challenged instructions.

See McCoy v. Hernandez, 203 F.3d 371, 375 (5th Cir. 2000).

Lett’s conclusional assertion that he somehow satisfied the

requirements of Heck is inadequately briefed.     See Al-Ra’id, 69
                           No. 99-40343
                                -5-

F.3d at 33.

     Finally, the district court did not err when it admitted

testimony on cross-examination indicating that Lett’s witnesses

were convicted felons.   The rules of evidence permit the

admission of evidence that a witness has been convicted of a

crime punishable by imprisonment in excess of one year.     See Fed.

R. Evid. 609(a)(1); Coursey v. Broadhurst, 888 F.2d 338, 341-42

(5th Cir. 1989).   Accordingly, the district court’s judgment is

AFFIRMED.

     AFFIRMED; ALL MOTIONS DENIED.